DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,543,726 to Sugimoto et al in view of U.S. Patent 4,828,516 to Shaffer.
Regarding claims 1-2 and 7-8, Sugimoto et al disclose a crimping die for use in crimping a crimp portion of tubular shape included in a terminal fitting onto a conductive wire lying in the crimp portion, comprising: a first die piece (4) having a recess portion (40) and a second die piece (5) having a protrusion portion (51-53) that enters the recess portion (40, see Fig. 9), wherein an inner wall surface (41-43) of the recess portion (40) has a bottom wall surface (43) and a pair of recess-side lateral end surfaces (41) separately situated on opposite sides of the bottom wall surface (43), an outer surface of the protrusion portion has a top end surface (52) and a pair of protrusion-side lateral end surfaces (51) separately situated on opposite sides of the top end surface, the crimping die presses the crimp portion (2) having the conductive wire (1) therein with the inner wail surface and the outer surface to crimp the crimp portion onto the conductive wire (se Fig. 9), the bottom wall surface (43) has a recess-side projection portion (43) projecting toward an opening of the recess portion (41-43), a recess-side concave portion (42) adjoining the recess-side projection portion (see Fig. 4), the top end surface has a protrusion-side projection portion (53) projecting in a same direction as a direction in which the protrusion portion protrudes, a protrusion-side concave portion (52) adjoining the protrusion-side projection portion (53), and a protrusion-side curvature changing portion (not label) between the protrusion-side concave portion (42) and one of the pair of protrusion-side lateral end surfaces (51), the protrusion-side curvature changing portion form a flat surface intersecting one of the pair of protrusion-side lateral end surfaces (51, see Fig. 7),
Sugimoto et al do not disclose a recess-side curvature changing portion between the recess-side concave portion and one of the pair of recess-side lateral end surfaces, the recess-side curvature changing portion forms a flat surface intersecting one of the pair of the recess-side lateral end surfaces.
Shaffer teaches a die set having a first die piece (20) having a recess portion (26, see Fig. 1) comprising a recess-side curvature changing portion (32) between the recess-side concave portion (40) and one of the pair of recess-side lateral end surfaces (24); and the recess-side curvature changing portion (32) forms a flat surface intersecting one of the pair of the recess-side lateral end surfaces (see Figs. 1, 4 and Col. 5, lines 22-24) for lowering the localized stress and thinning on the wall of the metal barrel of the connection (see Col. 8, lines 33-42). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Sugimoto et al to utilizing a first die piece having feature above as taught by Shaffer for lowering the localized stress and thinning on the wall of the metal barrel of the connection.
Note the limitations of claims 2, 7-8 also met.  Furthermore claims 2 and 7-8 fails to further limit the claimed invention of claim 1 and should be cancelled.
Regarding claim 3, Sugimoto et al disclose each of the bottom wall surface and the surface has a lateral width smaller than an outer diameter of the crimp portion (see Fig. 10),
Regarding claim 4, Sugimoto et al disclose each of the pair of recess-side lateral surfaces (41) of the inner wall surface is inclined such distance between the pair of recess-side lateral end surfaces increases as advancing toward the opening, each of the pair of protrusion-side lateral end surfaces (51) of the outer surface is inclined such that distance between the pair of protrusion-side lateral surfaces decreases as advancing toward a tip of the protrusion portion (see Fig. 9).
Regarding claim 5, Sugimoto et al disclose the recess-side projection portion extends along a depth direction of the first die (4) and the protrusion-side projection portion (51-53) along a depth direction of the second die piece (5).
Regarding claim 6, Sugimoto et al disclose the bottom wall surface (42-43) has a symmetric shape with respect to a middle position of the bottom wall surface in a lateral width direction of the recess portion and the top end surface has a symmetric shape with respect to a middle position of the top end surface in a lateral width direction of the protrusion portion (51, see Fig. 9).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art cited for teaching of wire-terminal crimping die apparatus having die set with certain configuration for certain purpose.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONGHAI D NGUYEN whose telephone number is (571)272-4566. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DN/								/DONGHAI D NGUYEN/October 8, 2022 		                                           Primary Examiner, Art Unit 3729